       Case 1:20-cv-01052-SCY-LF Document 24 Filed 03/17/21 Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

FERNANDEZ MARTINEZ,

                Plaintiff,

        v.                                                            Civ. No. 20-1052 SCY/LF

FEDEX GROUND PACKAGE SYSTEM,
INC.,

                Defendant.

      MEMORANDUM OPINION AND ORDER DENYING MOTION TO DISMISS

        Plaintiff Fernandez Martinez brings a putative class action suit against Defendant FedEx

Ground Package System, Inc., alleging violations of the New Mexico Minimum Wage Act. In

pertinent part, the complaint alleges that Plaintiff and a class of similarly situated employees

worked for independent service providers to deliver packages on behalf of Defendant. Plaintiff

and the putative class members were paid by the day, rather than by the hour or by package

delivered, and regularly worked in excess of 40 hours per week with no premium payments for

overtime hours. Defendant moves to dismiss the complaint, arguing that payment of a “day rate”

falls within an exception to the Minimum Wage Act for “fixed rate schedules.” Defendant also

argues that it cannot be held jointly and severally liable with the independent service provider

companies for any alleged violations of the Act, because New Mexico has abolished joint and

several liability in most situations.

        The Court finds that “fixed rate schedules,” as that term is used in the Act, does not

encompass the concept of a day rate. The Court also finds that the complaint does not bring a

theory of liability based on joint and several liability. Therefore, the Court DENIES the motion

to dismiss.
       Case 1:20-cv-01052-SCY-LF Document 24 Filed 03/17/21 Page 2 of 15




                                        BACKGROUND

       Plaintiff Fernandez Martinez filed this putative Class Action Complaint for Unpaid

Wages in federal court on October 12, 2020. Doc. 1 (“Compl.”).1 The complaint alleges that

Defendant violated the New Mexico Minimum Wage Act by failing to pay premium wages for

overtime hours. Specifically, Plaintiff alleges that FedEx drivers and runners are paid a “day

rate” whereby they earn the same amount of money regardless of how many hours they work in a

day. Id. ¶ 8. This results in employees working more than forty hours per week with no premium

payment for their overtime hours. Id.

       The complaint does not allege that Defendant directly pays the drivers and runners.

Instead, Defendant uses intermediaries called “independent service providers” (“ISPs”) that

employ people as drivers and runners who work uncompensated overtime hours. Compl. ¶¶ 7-8.

But, Plaintiff asserts, Defendant is “a controlling employer” and therefore responsible for

ensuring its drivers and runners are paid in accordance with New Mexico law. Id. The drivers

and runners such as Plaintiff typically work full-time and exclusively as FedEx drivers and

runners, delivering Defendant’s packages to Defendant’s customers while wearing FedEx

uniforms and driving vehicles bearing FedEx’s logos and color scheme. Id. ¶ 11. The drivers and

runners work out of Defendant-owned and operated terminals located in New Mexico, where

Defendant’s managers oversee and manage the package delivery operations. Id. ¶ 12. The

services rendered by Plaintiff and other drivers and runners are integral to Defendant’s business

because Defendant’s business is to pick up and deliver packages. Id. ¶ 13. Plaintiff and other

drivers and runners are required to perform their delivery and pickup duties pursuant to



1
  Because this matter is before the Court on a motion to dismiss, the Court accepts the relevant
facts Plaintiff sets forth in his complaint as true.



                                                 2
       Case 1:20-cv-01052-SCY-LF Document 24 Filed 03/17/21 Page 3 of 15




Defendant’s policies and procedures dictated to them both directly by Defendant’s managers and

indirectly through ISPs. Id. ¶ 14. The schedules of the drivers and runners are based on the needs

of Defendant’s customers. Id.

       Defendant controls many aspects of the work of the drivers and runners. Id. ¶ 15.

Defendant requires that the delivery drivers and runners have specific equipment on their

vehicles when they perform deliveries for Defendant. Id. ¶ 15(a). Defendant requires the delivery

drivers and runners to wear a uniform bearing Defendant’s logos and color scheme and to

maintain personal standards established by Defendant. Id. ¶ 15(b). Defendant requires the

delivery drivers and runners to place specific signage on their vehicles bearing Defendant’s name

and logo. Id. ¶ 15(c). Defendant assigns the specific packages that the delivery drivers and

runners must deliver and dictates when the packages must be delivered. Id. ¶ 15(d). Defendant

requires the drivers and runners to scan all assigned packages with a specific scanner designated

by Defendant upon loading each morning and upon delivery. Id. ¶ 15(e). Defendant requires the

drivers and runners to begin and end each day at a designated terminal operated by Defendant.

Id. ¶ 15(f). Customer comments and complaints regarding the drivers’ and runners’ job

performance are made directly to Defendant, who uses its own discretion on what action to take.

Id. ¶ 15(g). Defendant closely monitors the job performance of the drivers and runners, tracking

whether each delivery is “successful” based on Defendant’s own standards. Id. ¶ 15(h).

Defendant has the authority to require its ISPs to terminate the drivers and runners working

under them if Defendant believes they should be terminated. Id. ¶ 15(i). When drivers and

runners work for different ISPs, or even directly for Defendant, their job duties and the

procedures they are required to follow do not differ in any material way. Id. ¶ 16.

       Drivers and runners are paid fixed “day rates” with no overtime compensation. Id. ¶ 17.




                                                 3
       Case 1:20-cv-01052-SCY-LF Document 24 Filed 03/17/21 Page 4 of 15




For example, during the last three years of his employment, Plaintiff worked, on average,

approximately 12-18 hours per day, six days per week and was not paid overtime wages for

those hours over 40 that he worked each workweek. Id. ¶ 18. During the first year of his tenure,

Plaintiff worked, on average, approximately 10-12 hours per day, six days per week, with no

overtime pay. Id.

        The Complaint preliminarily defines the class as “all current or former New Mexico

FedEx drivers and runners who were paid day rates without overtime compensation.” Id. ¶ 21.

The Complaint brings a single claim for relief under the Minimum Wage Act, NMSA 1978 § 50-

4-19. Doc. 1 at 7-8. Plaintiff invokes jurisdiction under the federal Class Action Fairness Act, 28

U.S.C. § 1332(d), because the putative class contains at least 100 members, the parties are

minimally diverse, and the amount in controversy exceeds $5,000,000 in the aggregate for the

class, exclusive of interest and costs. Id. ¶ 4.

        Defendant filed the present Motion to Dismiss on December 29, 2020. Doc. 12.

Defendant moves to dismiss the class action complaint on two grounds: First, that its actions as

described in the complaint do not violate New Mexico’s minimum wage law; and second, if any

violations exist, Defendant is not jointly and severally liable with the independent contractor who

actually employs Plaintiff. Plaintiff responded in opposition on January 26, 2021. Doc. 21.

Defendant filed its reply on February 15, 2021. Doc. 23. Pursuant to 28 U.S.C. § 636(c), the

parties consented to the undersigned to conduct any or all proceedings and to enter an order of

judgment. Docs. 16, 17, 19. Briefing is complete and the motion is ready for decision.

                                        LEGAL STANDARD

        Federal Rule of Civil Procedure 12(b)(6) allows a court to dismiss a complaint for failure

to state a claim upon which the court can grant relief. “[T]o withstand a Rule 12(b)(6) motion to




                                                   4
       Case 1:20-cv-01052-SCY-LF Document 24 Filed 03/17/21 Page 5 of 15




dismiss, a complaint must contain enough allegations of fact, taken as true, to state a claim to

relief that is plausible on its face.” Khalik v. United Air Lines, 671 F.3d 1188, 1190 (10th Cir.

2012) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). While a complaint

does not require detailed factual allegations to survive a Rule 12(b)(6) motion to dismiss, it

“requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555.

       “A claim is facially plausible when the allegations give rise to a reasonable inference that

the defendant is liable.” Mayfield v. Bethards, 826 F.3d 1252, 1255 (10th Cir. 2016). The court’s

consideration, therefore, is limited to determining whether the complaint states a legally

sufficient claim upon which the court can grant relief. See Sutton v. Utah State Sch. for the Deaf

& Blind, 173 F.3d 1226, 1236 (10th Cir. 1999). The court is not required to accept conclusions of

law or the asserted application of law to the alleged facts. See Hackford v. Babbitt, 14 F.3d 1457,

1465 (10th Cir. 1994). Nor is the court required to accept as true legal conclusions that are

masquerading as factual allegations. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). The court must,

however, view a plaintiff’s allegations in the light most favorable to him. Schrock v. Wyeth, Inc.,

727 F.3d 1273, 1280 (10th Cir. 2013).

                                          DISCUSSION

       Defendant argues that it cannot be held liable for its pay practices because those practices

comply with the law and it cannot be held liable for the pay practices of another business

because New Mexico has abolished joint and several liability in most situations. The Court

rejects both contentions.

I.     “Flat Rate Schedules” Do Not Encompass the Concept of a Day Rate.

       The New Mexico Minimum Wage Act requires employers to pay premium rates for

overtime hours worked by employees (i.e., those hours in excess of 40 hours per week). NMSA


                                                 5
       Case 1:20-cv-01052-SCY-LF Document 24 Filed 03/17/21 Page 6 of 15




§ 50-4-22(E). The Act, however, does not apply to “salespersons or employees compensated

upon piecework, flat rate schedules or commission basis.” NMSA § 50-4-21(C)(4). Exemptions

from the New Mexico Minimum Wage Act are strictly and narrowly construed. State ex rel.

State Labor Comm’r v. Goodwill Indus., 1970-NMSC-163, ¶ 6, 478 P.2d 543, 545. Accordingly,

courts consider whether an exception “unmistakably” applies. See id. ¶ 5.

        Defendant moves to dismiss the single claim in the complaint, arguing that the “day rate”

Plaintiff received is the equivalent of a “flat rate” and therefore the Minimum Wage Act does not

apply to Plaintiff. Doc. 12 at 4-5. Defendant argues that the dictionary definition of “flat” when

used in terms of money demonstrates that it is synonymous with “fixed” and therefore the fixed

day rate at issue in this case is a flat rate schedule. Id. at 6.

        Plaintiff responds that courts have consistently understood “flat rate schedules” to mean

standardized estimates for jobs. Doc. 21 at 11-12. For example, an automotive shop will pay its

employee a certain amount for painting and automotive repair with reference to a centralized

database setting forth how much time that job should take, regardless of how long the employee

actually works. Klinedinst v. Swift Invs., Inc., 260 F.3d 1251, 1253 (11th Cir. 2001). “Unlike

here where Plaintiff is paid a fixed day rate, the autobody repair workers [may be] paid different

‘flat rates’ for different types of repair jobs.” Doc. 21 at 11 n.4 (citing Olivo v. Crawford

Chevrolet, Inc., 2012 WL 12897385, at *1 (D.N.M. Jan. 12, 2012)). So characterized, the term

“flat rate” is incompatible with the concept of a delivery person who is paid per day, no matter

how many packages they must deliver within that day.

        The parties agree that neither the statute nor New Mexico state courts have defined “flat

rate schedules.” Apparently, the only reference to this provision in New Mexico case law is a

1957 supreme court decision that declined to define the term. Burch v. Foy, 1957-NMSC-017, ¶




                                                     6
       Case 1:20-cv-01052-SCY-LF Document 24 Filed 03/17/21 Page 7 of 15




4, 62 N.M. 219, 222 (“It is further stipulated that the term ‘flat rate schedule’ used in the Act has

a meaning in the automobile repair field. That is the only technical meaning known. It is not

known whether this is the only field where a flat rate schedule is used.”). Defendant protests that

if the New Mexico legislature had meant to confine the term “flat rate schedules” to the

automotive industry, it would have said so. Doc. 23 at 6-7. But Plaintiff does not argue that “flat

rate schedules” are confined to one particular industry. Rather, Plaintiff argues that “flat rate

schedules,” as the term is used in this context, are characterized by standardized estimates for

jobs and it is within the automotive industry that this term is most often seen. Doc. 21 at 11-12.

       Given that neither the New Mexico legislature nor New Mexico state courts have

provided guidance about what the term “flat rate schedules” means, the Court looks to other

sources for guidance. The federal Department of Labor’s Wage and Hour Handbook provides:

       Some auto service garages and car dealerships compensate mechanics and
       painters on the following basis: the painter or mechanic gets so much a flat rate
       hour for the work he or she performs. . . . Each job is assigned a certain number of
       hours for which the customer is charged, regardless of the actual time it takes to
       perform the job. The employee is given a certain proportion of that charge
       expressed in terms of so many dollars and cents per flat rate hour rather than in
       terms of a percentage of the charge to the customer. The dealer does not change
       the employee’s share per flat rate hour if the charge to the customer is changed.
       In such situations the [agency] will not deny that such payments represent
       commissions on goods or services for purposes of section 7(i) . . . [s]uch
       employment shall qualify for exemption under section 7(i) provided all other tests
       of the exemption are met.

Wage and Hour Handbook, Section 21h04(d), available at https://www.dol.gov/agencies/whd/

field-operations-handbook/Chapter-21. Two conclusions can be drawn from the Department of

Labor’s example of a how payment for a flat rate hour works. First, although this payment

structure might be most common in the automobile industry, it could also be applied to other

industries. Another industry could fashion a standardized database assigning a number of “flat

rate” hours to a particular job, and thus introduce a “flat rate schedule” of compensation based on



                                                  7
       Case 1:20-cv-01052-SCY-LF Document 24 Filed 03/17/21 Page 8 of 15




that database. As the Department of Labor notes, this would be considered a commission and so

could qualify for the commission exception to the FLSA’s section 7(a) overtime provision as

well as an exemption in New Mexico’s Minimum Wage Act.

       Likewise, every case cited by Defendant that deals with the definition of “flat rate

schedule” under the New Mexico Minimum Wage Act has either assumed, or explicitly held,

that such systems are commission based—i.e., the payment is per job or per unit, rather than per

time worked. See Olivo v. Crawford Chevrolet, Inc., No. CV 10-782 BB/LFG, 2012 WL

12897385, at *1 (D.N.M. Jan. 12, 2012) (“Pacheco was paid by the job; i.e., he was paid per flat

rate or ‘flag rate’ hour.”); Armijo v. FedEx Ground Package Sys., Inc., 405 F. Supp. 3d 1267,

1279 (D.N.M. 2019) (declining to decide what, precisely, “flat rate schedule” means because the

payments in question were made per package and per stop, “not based on hours worked,” and

thus the compensation structure would fall under one or more of these three exceptions in § 50-4-

21(C)(4)); Corman v. JWS of New Mexico, Inc., 356 F. Supp. 3d 1148, 1202-03 (D.N.M. 2018)

(flat rate “compensation systems are characterized by standardized estimates for jobs”; flat rates

“are fixed or unvarying, because the same rate applies to the same task, regardless [of] other

factors”); Casias v. Distribution Mgmt. Corp., Inc., No. 11-cv-874 MV/RHS, 2013 WL

12091857, at *5 (D.N.M. Mar. 27, 2013) (“a predetermined fixed wage for each individual

customer pick-up and delivery . . . constitutes a ‘piecework’ or ‘flat rate’ compensation structure

within the meaning of Section 50-4-21(C)([4])”); Key v. Butch’s Rat Hole & Anchor Serv., Inc.,

No. 17-cv-1171 RB/KRS, 2018 WL 4222392, at *3 (D.N.M. Sept. 5, 2018) (“a set rate per unit

of pipe laid . . . meets the definition of piecework or flat rate pay pursuant to § 50-4-21(C)([4])”);

Kerr v. K. Allred Oilfield Servs., LLC, No. 20-cv-477 WJ/SMV, 2020 WL 5702809, at *2-3

(D.N.M. Sept. 24, 2020) (although there is no clear definition of “flat rate schedule,” the case




                                                  8
       Case 1:20-cv-01052-SCY-LF Document 24 Filed 03/17/21 Page 9 of 15




law and the Department of Labor’s interpretive guidance tend to indicate that such a system does

not encompass a “day rate”).

       The second conclusion that can be drawn from the Department of Labor’s example of a

flat rate hour and the existing case law in this District is that, because an employee’s

compensation is commission based, the employee who is paid based on a flat rate hour does not

receive a fixed day rate. Instead, the employee receives a percentage of the flat rate dollar

assigned to a particular task. True, both the employee who delivers FedEx packages and the

employee who gets paid by the flat rate hour assigned to a task (as opposed to how long the

employee actually spends on the task) are rewarded for their efficiency. The efficient employee

will complete the task more quickly than the inefficient employee and so will have to work fewer

hours for the same pay. But a crucial distinction is that the employee who delivers packages for a

“day rate” gets the same pay every day, regardless of how many packages he delivers that day. In

contrast, the employee paid by “flat rate” is paid according to the number of flat rate hours

assigned to a job where the job the employee performs might vary from day to day.

       A delivery person would be paid by flat rate hour if that person’s employer assigned a flat

rate hour to the delivery of certain packages. Presumably, a different flat rate would apply to

different packages based on the type of package delivered and its destination. Because the flat

rate of packages that must be delivered varies, so would the employee’s pay. E.g., Armijo, 405 F.

Supp. 3d 1267; Casias, 2013 WL 12091857. Here, it does not appear that Plaintiff’s employer

assigned flat rate hours to the delivery of certain packages or to a certain delivery route. Thus,

while it appears that Plaintiff’s employer could have adopted a flat rate structure of payment,

Plaintiff’s allegations describe some other type of pay structure. Compl. ¶ 14 (drivers and

runners’ schedules are dictated by “the volume of packages that Defendant requires to be




                                                  9
      Case 1:20-cv-01052-SCY-LF Document 24 Filed 03/17/21 Page 10 of 15




delivered” for its same-day delivery guarantee, based on the “needs of Defendant’s customers”

that day).

       Defendant cites no case, and the Court has found no case, that holds that a “flat rate

schedule” can be measured per unit of time. A day rate is measured per day, regardless of how

many tasks or jobs are assigned within that day, and therefore is different than the per-job or per-

task-unit compensation systems held to be “flat rate schedules” in the cases and federal guidance

discussed above.

       Defendant invokes the canon of statutory interpretation known as noscitur a sociis to

argue that because § 50-4-21(C)(4)’s other two exemptions—piecework and commission-based

compensation—are not confined to a particular industry, like the automotive industry, the Court

should not interpret “flat rate schedule” so narrowly. Doc. 23 at 5-6. As the Court has, explained,

however, a “flat rate schedule” is not exclusive to the automotive industry and so the premise of

Defendant’s argument fails. Contrary to Defendant’s argument, the canon of noscitur a sociis

actually favors Plaintiff’s position. The canon of noscitur a sociis says that the legislature is

deemed to “group[] . . . words together in a list to invoke [a] common core of meaning.” In re

McDaniel, 973 F.3d 1083, 1103-04 (10th Cir. 2020) (alterations and internal quotation marks

omitted); In re Christopher K., 1999-NMCA-157, ¶ 3, 993 P.2d 120, 121 (in the statutory list of

“child, parent, guardian, custodian or counsel,” the word “counsel” refers only to counsel for the

child and not opposing counsel because “[a]ll the other persons listed . . . are allied exclusively

with the child, and the contextual meaning of a word in a statute is often determined by its

neighbors”). It is undisputed that “piecework”2 and “commission basis” in § 50-4-21(C)(4) both



2
 “The common definition of piecework. . . is ‘work done by the piece and paid at a set rate per
unit.’” Casias, 2013 WL 12091857, at *5 (quoting Merriam Webster’s Collegiate Dictionary,
938 (2003 11th ed.)).


                                                  10
      Case 1:20-cv-01052-SCY-LF Document 24 Filed 03/17/21 Page 11 of 15




refer to compensation systems that are unit or job based, not time based. The interpretation of

“flat rate schedule” as being similarly job based thus gives all three terms the same general

meaning. To interpret “flat rate” as a “day rate,” on the other hand, would give the term nothing

in common with its statutory neighbors.

       Defendant also argues that the dictionary definition of “flat” means “fixed,” and a flat

rate is thus the equivalent of a fixed day rate. Doc. 12 at 5-6. Replacing the word “flat” in “flat

rate schedule” with the word “fixed,” however, does not compel the result Defendant advocates.

As set forth above, the part of a flat rate schedule that is fixed is how much the employee

receives based on the flat rate hours assigned to a particular job. In other words, if 10 flat rate

hours are assigned to a job, the employee gets paid the same, regardless of whether the employee

spends 8, 10, or 12 hours to complete the job. But the employee’s pay is still based on the

completion of a particular job that may change from day to day, as opposed to a set amount

every day. One day an employee may complete a job assigned 8 flat rate hours and then the next

day complete a different job assigned 10 or 12 flat rate hours. In each instance, the employee’s

pay for the day’s work will differ. Granted, the employee receives a fixed rate for the job—the

employee gets a certain amount per hour assigned to the job multiplied by the number of hours

assigned to the job, regardless of how long it actually takes the employee to complete the job.

But, although the pay an employee gets for a particular job might be fixed, what job the

employee performs from day to day is not.

       Moreover, accepting the definition of “flat rate schedule” Defendant advances would

require the Court to disregard the New Mexico Supreme Court’s mandate to strictly and

narrowly construe exemptions to the Act and to only apply an exemption when it unmistakably

applies. See State ex rel. State Labor Comm’r v. Goodwill Indus., 1970-NMSC-163, ¶¶ 5-6, 478




                                                  11
      Case 1:20-cv-01052-SCY-LF Document 24 Filed 03/17/21 Page 12 of 15




P.2d 543, 545. Here, Defendant’s interpretation threatens to create a broad exception, an

exception so broad that it could swallow the rule. Consider a dishwasher, assembly line worker,

or hotel maid that an employer would like to work long hours without having to pay either

overtime or on a piecework basis. To accomplish this goal, the employer pays each of these

workers a fixed amount per day, regardless of how many dishes they are asked to wash, pieces

they are asked to put into widgets, or beds they are asked to make. The number of hours each of

these workers might need to work on any given day could change depending on demand (how

many people made dinner reservations, how many widgets are needed to meet current demand,

or how occupied a hotel will be). In each of these situations an employer could say, “I do not

know how many hours you will have to work on any given day. All I know is that you can go

home when all the dishes are cleaned, all the widgets are made, or when all the rooms are

cleaned.” Or, in Defendant’s case, when all the packages are delivered. Neither the New Mexico

state legislature nor its courts have given any indication that it would define “flat rate schedule”

as broadly as Defendant. And, the Court finds that doing so would run counter to the mandate to

narrowly construe this term.

       The argument against adopting Defendant’s interpretation is especially strong where it

does not appear that the work at issue could not reasonably be done in less than 40 hours per

week (without breaking too many dishes, making defective widgets, or exceeding the speed limit

in an effort to more quickly deliver packages). In such cases, it would be too easy for an

employer to circumvent overtime regulations by paying an employee a fixed day rate, regardless

of what amount of work awaits them when they arrive to work. In the present case, Plaintiff

alleges that he always had more than forty hours of work to complete each week. Compl. ¶ 18




                                                 12
      Case 1:20-cv-01052-SCY-LF Document 24 Filed 03/17/21 Page 13 of 15




(during his first year, Plaintiff averaged 60-72 hours a week; for the next three years, he averaged

72-108 hours per week).

       Finally, Defendant attempts to distinguish Kerr v. K. Allred Oilfield Services, LLC, a case

from this District explicitly holding that a “flat rate schedule” is not a day rate. 2020 WL

5702809, at *2-3. In Kerr, the court surveyed the case law and noted that prior case law found

violations of the state and federal minimum wage laws where the employees were paid a day

rate. Id. at *2. The court also found that the interpretive guidance from the federal Department of

Labor indicated that a day rate is not a “flat rate schedule.” Id. at *3. The court concluded by

acknowledging that there is no clear definition of “flat rate schedule,” but given this legal

context, Plaintiff’s claim survived a motion to dismiss. Id. Defendant argues that this Court

should not follow Kerr because the Kerr court’s analysis is not persuasive.

       First, Defendant argues that Kerr did not have to interpret state law, as the plaintiff also

brought a federal claim. Doc. 12 at 8; Doc. 23 at 4. That the Kerr court did not have to interpret

state law, however, does not make the interpretation of state law the court chose to make

incorrect. The meaning of the New Mexico Minimum Wage Act was squarely before the court in

Kerr and the fact that the Kerr court could have passed on the issue has no bearing on the

soundness of the Kerr court’s analysis.

       Second, Defendant argues that Kerr ought to have reached a definite statutory

interpretation of the phrase “flat rate schedule” by engaging with the statutory text, rather than

acknowledging that the term has no clear definition, viewing the term in context, and then

finding that the plaintiff stated a plausible claim for relief. Doc. 12 at 8-9; Doc. 23 at 4. This

Court does not agree with Defendant’s characterization of the opinion. The Kerr court did

engage in a statutory interpretation of the Act as a matter of law, and held that a day rate does not




                                                  13
      Case 1:20-cv-01052-SCY-LF Document 24 Filed 03/17/21 Page 14 of 15




fall within the exception for “flat rate schedules.” And based on its independent analysis in this

case, the Court reaches the same conclusion here. Whatever the precise definition of “flat rate

schedules” in § 50-4-21(C)(4), it does not encompass the concept of a fixed day rate that

compensates an employee per unit of time worked, without respect to unit of work completed or

a standardized estimate of payment per job.

II.     Plaintiff Does Not Rely on a Theory of Joint and Several Liability.

        Defendant also moves to dismiss the complaint on the basis that it cannot be held liable

for another employer’s violations of the Act because New Mexico has abolished joint and several

liability in most circumstances. Doc. 12 at 9-13. Defendant, even if it jointly employs Plaintiff

along with the ISPs, cannot be held jointly liable for the ISPs’ pay practices. In response,

Plaintiff clarifies that it is not relying on a joint and several liability theory. Doc. 21 at 13.

Rather, the complaint alleges that Defendant itself is Plaintiff’s employer as defined by the New

Mexico Minimum Wage Act. Id. (citing Compl. ¶ 8).

        Plaintiff’s characterization of his own complaint is accurate. The complaint does not

invoke the concept of joint and several liability. The complaint alleges that “New Mexico law

does not permit FedEx to avoid its compliance obligations by inserting ISPs between it and its

drivers/runners and requiring the ISPs to sign the drivers’ and runners’ paychecks.” Compl. ¶ 8.

“Under New Mexico law, an ‘employer’ for overtime purposes is a broadly defined term that

includes individuals and entities far beyond the entity that signs the paychecks.” Id. Plaintiff’s

theory is that, “[s]ince FedEx is the employer of its drivers and runners, it is directly,

individually and strictly liable for any and all unpaid wages and liquidated damages due to the

drivers and runners—regardless of whether other persons or entities may also be liable.” Id.

        The Court agrees with Plaintiff that the basis for the motion to dismiss—no joint and

several liability—is not the relevant legal question presented in the complaint. Instead, the


                                                   14
      Case 1:20-cv-01052-SCY-LF Document 24 Filed 03/17/21 Page 15 of 15




relevant legal question is “whether Plaintiff has sufficiently alleged that FedEx is a statutory

employer of Plaintiff subject to the obligations of the New Mexico’s Minimum Wage Act.” Doc.

21 at 13. The motion to dismiss does not grapple with this question, and the Court will not

consider arguments raised for the first time in Defendant’s reply brief. Therefore, this portion of

the motion to dismiss is denied on the ground that it is directed at a theory of liability that is not

in the complaint and that Plaintiff has explicitly stated he is not pursing in this case.

                                          CONCLUSION

       FedEx Ground’s Motion To Dismiss The Class Action Complaint (Doc. 12) is DENIED.



                                               _____________________________________
                                               STEVEN C. YARBROUGH
                                               UNITED STATES MAGISTRATE JUDGE




                                                  15
